Title: From Thomas Jefferson to John Jay, 1 February 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 1. 1787.

My last letters were of the 31st. of Decemb. and 9th. of January, since which last date I have been honoured with yours of  December the 13th. and 14th. I shall pay immediate attention to your instructions relative to the S. Carolina frigate. I had the honour of informing you of an improvement in the art of coining made here by one Drost, and of sending you by Colo. Franks a specimen of his execution in gold and silver. I expected to have sent also a coin of copper. The inclosed note from Drost will explain the reason why this was not sent. It will let you see also that he may be employed; as I suppose he is not so certain as he was of being engaged here. Mr. Grand, who knows him, gives me reason to believe he may be engaged reasonably. Congress will decide whether it be worth their attention.
In some of my former letters I suggested an opportunity of obliging this court by borrowing as much money in Holland as would pay the debt due here, if such a loan could be obtained; as to which I was altogether ignorant. To save time, I wrote to Mr. Dumas, to know whether he thought it probable a loan could be obtained, enjoining him the strictest secrecy, and informing him I was making the enquiry merely of my own motion and without instruction. I inclose you his answer. He thinks purchasers of the debt could be found, with a sacrifice of a small part of the capital, and a postponement be obtained of some of the first reimbursements. The proposition for an immediate adoption of this measure by me, was probably urged on his mind by a desire to serve our country more than a strict attention to my duty and the magnitude of the object. I hope on the contrary that, if it should be thought worth a trial, it may be put into the hands of Mr. Adams who knows the ground, and is known there, and whose former succesful negociations in this line would give better founded hopes of success on this occasion.
I formerly mentioned to you the hopes of preferment entertained by the Chevalr. de la Luzerne. They have been baffled by events, none of the vacancies taking place which had been expected. Had I pressed his being ordered back, I have reason to believe the order would have been given. But he would have gone back in ill humour with Congress, he would have laid for ever at their door the failure of a promotion then viewed as certain, and this might have excited dispositions that would have disappointed us of the good we hoped from his return. The line I have observed with him has been to make him sensible that nothing was more desired by Congress than his return, but that they would not willingly press it so as to defeat him of a personal advantage. He sees his prospects fail, and will return in the approaching spring, unless something unexpected  should turn up in his favor. In this case the Count de Moutier has the promise of succeeding to him, and, if I do not mistake his character, he would give great satisfaction. So that I think you may count on seeing the one or the other by midsummer.
It had been suspected that France and England might adopt those concerted regulations of commerce for their West Indies, of which your letter expresses some apprehensions. But the expressions in the 4. 5. 7. 11. 18. and other articles of their treaty, which communicate to the English the privileges of the most favored European nation only, has lessened if not removed those fears. They have clearly reserved a right of favoring specially any nation not European, and there is no nation out of Europe who could so probably have been in their eye at that time as ours. They are wise. They must see it probable at least that any concert with England will be but of short duration: and they could hardly propose to sacrifice for that a connection with us which may be perpetual.
We have been for some days in much inquietude for the Count de Vergennes. He is very seriously ill. Nature seems struggling to decide his disease into a gout. A swelled foot at present gives us a hope of this issue. His loss would at all times have been great: but it would be immense during the critical poise of European affairs, existing at this moment.I inclose you a letter from one of the foreign officers complaining of the nonpaiment of their interest. It is only one out of many I have received. This is accompanied by a second copy of the Moorish declaration sent me by Mr. Barclay. He went to Alicant to settle with Mr. Lamb: but, on his arrival there, found he was gone to Minorca. A copy of his letter will inform you of this circumstance, and of some others relative to Algiers, with his opinion on them. Whatever the states may enable Congress to do for obtaining the peace of that country, it is a separate question whether they will redeem our captives, how, and at what price? If they decide to redeem them, I will beg leave to observe that it is of great importance that the first redemption be made at as low a price as possible, because it will form the future tariff. If these pyrates find that they can have a very great price for Americans, they will abandon proportionably their pursuits against other nations to direct them towards ours. That the choice of Congress may be enlarged as to the instruments they may use for effecting the redemption, I think it my duty to inform them that there is here an order of priests called the Mathurins, the object of whose institution is to beg alms for the redemption of  captives. They keep members always in Barbary searching out the captives of their own country, and redeem I beleive on better terms than any other body, public or private. It occurred to me that their agency might be obtained for the redemption of our prisoners at Algiers. I obtained conferences with the General and with some members of the order. The General, with all the benevolence and cordiality possible, undertook to act for us if we should desire it. He told me that their last considerable redemption was of about 300 prisoners, who cost them somewhat upwards of 1500 livres apeice. But that they should not be able to redeem ours as cheap as they do their own; and that it must be absolutely unknown that the public concern themselves in the operation, or the price would be greatly enhanced. The difference of religion was not once mentioned, nor did it appear to me to be thought of. It was a silent reclamation and acknowlegement of fraternity between two religions of the same family, which historical events of antient date had rendered more hostile to one another than to their common adversaries. I informed the general that I should communicate the good dispositions of his order to those who alone had the authority to decide whatever related to our captives.Mr. Carmichael informs me that monies have been advanced for the support of our prisoners at Algiers which ought to be replaced. I infer from the context of his letter, that these advances have been made by the court of Madrid. I submit the information to Congress.
A treaty of commerce is certainly concluded between France and Russia. The particulars of it are yet secret.
I inclose the gazettes of France and Leyden to this date, and have the honor of assuring you of those sentiments of perfect esteem & respect with which I am Sir your most obedient & most humble servant,

Th: Jefferson

